     Case 5:19-cv-00039-TBR Document 1 Filed 03/10/19 Page 1 of 6 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION

JAVID RICKS,                                          )
                                                      )
                      Plaintiff,                      )
                                                      )                            5:19-cv-39-TBR
                                                          Civil Action, Case No.: ____________
v.                                                    )
                                                      )   JURY DEMAND
FOUR RIVERS NUCLEAR PARTNERSHIP,                      )
LLC,                                                  )
                                                      )
                      Defendant.                      )


                                          COMPLAINT


        COMES NOW the Plaintiff, Javid Ricks, by and through his undersigned counsel, and for

his Complaint states as follows:

                               NATURE OF THE COMPLAINT

        1.     This is a civil action arising under the laws of the United States and of the State of

Kentucky, and is brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000 et seq., and the Kentucky Civil Rights Act, Ky. Rev. Stat. § 344.010 et seq.

                                         THE PARTIES

        2.     Mr. Ricks is a resident of McCracken County, Kentucky. Mr. Ricks was, at all

relevant times, an employee of Defendant Four Rivers Nuclear Partnership, LLC at its facility in

Paducah, McCracken County, Kentucky.

        3.     Defendant Four Rivers Nuclear Partnership, LLC is a Delaware Limited Liability

Company with its principal office at 9191 South Jamaica Street, Englewood, CO 80112. Its

registered agent for service of process is CT Corporation System, which may be served at 306

West Main Street, Suite 512, Frankfort, KY 40601.
   Case 5:19-cv-00039-TBR Document 1 Filed 03/10/19 Page 2 of 6 PageID #: 2




                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over Mr. Ricks’ federal claim pursuant to Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., because it raises a federal question pursuant

to 28 U.S.C. § 1331. The Court also has supplemental jurisdiction over Ms. Ricks’ state-law claim

pursuant to 28 U.S.C. § 1367(a)

        5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the acts giving rise to this lawsuit occurred in this judicial district and Defendant conducts

business and employed Ms. Ricks in McCracken County, Kentucky, which is located within this

judicial district.

        6.       Mr. Ricks filed a timely charge of discrimination with the Equal Employment

Opportunity Commission, a copy of which is attached hereto as Exhibit A. Mr. Ricks received a

Notice of Right to Sue from the EEOC with respect to the charges set forth below less than ninety

days prior to the filing of this Complaint.

                                   FACTUAL BACKGROUND

        7.       Defendant is a partnership of three Department of Energy contractors with the goal

of deactivating and remediating the Paducah Gaseous Diffusion Plant.

        8.       Mr. Ricks’ was subjected to disparate treatment by his Front Line Manager.

        9.       Mr. Ricks’ Front Line Manager picked on him by, among other things, accusing

Mr. Ricks of not calling in on a day he was sick. Mr. Ricks had been unable to get in touch with

his supervisor but had notified other supervisors, leading Mr. Ricks’ supervisor to say he could not

speak with any other supervisors. White employees are permitted to contact other supervisors

when their supervisor is not available to take an absence report.




                                                  2
   Case 5:19-cv-00039-TBR Document 1 Filed 03/10/19 Page 3 of 6 PageID #: 3




       10.     Mr. Ricks performed required Computer-Based Training modules, but the

computer system did not register his activity so he printed a listing of the modules he completed

from the computer system and placed them on the desk of his Front Line Manager, but the

supervisor rejected the printout and accused Mr. Ricks of lying about his training. White

employees have been permitted to simply handwrite the modules they claimed to have performed

or orally notify their supervisors with no repercussions.

       11.     When Mr. Ricks followed protocol by communicating required information by

radio, his Front Line Manager aggressively ordered him to get off the radio.

       12.     Mr. Ricks’ Front Line Manager engaged in a serious safety violation by opening a

valve near an employee without giving notice. This required several employees to be evacuated.

       13.     As a result of this and other unsafe acts by Mr. Ricks’ Front Line Manager, Mr.

Ricks could not work overtime because of the risk of being alone with the supervisor.

       14.     On one occasion, when the Front Line Manager was offering overtime work, when

a white employee rejected the overtime hours, the supervisor said, “What are you, nigger rich?” to

the white employee.

       15.     The Front Line Manager was reassigned for two weeks then returned to his job

overseeing the work of Mr. Ricks.

       16.     On another occasion, when Mr. Ricks’ stomach hurt from over-hydrating, Mr.

Ricks asked to rest for a minute to gather himself before stepping into a sensitive area but his Front

Line Manager instead pulled off Mr. Ricks’ personal protective equipment and ordered him to go

to the medical clinic, though he was neither injured nor sick.

       17.     After Mr. Ricks complained to Defendant about these matters, Defendant and its

union agreed that the Front Line Manager would not have any contact with or oversight of union




                                                  3
   Case 5:19-cv-00039-TBR Document 1 Filed 03/10/19 Page 4 of 6 PageID #: 4




personnel, but the Front Line Manager continued to enter buildings in which Mr. Ricks was

working and ask questions about his and other employees’ activities.

          18.   Defendant’s treatment of Mr. Ricks was because of his race.

          19.   The actions of Defendant complained of herein were intentional, willful, deliberate,

knowing, and malicious.

          20.   As a direct, foreseeable, and proximate result of Defendant’s wrongful actions, Mr.

Ricks has suffered pecuniary losses in the form of lost income and lost employment benefits as

well as severe emotional distress, emotional pain, suffering, inconvenience, mental anguish, and

other non-pecuniary losses, all in an amount to be determined at trial.

                                            COUNT I

                RACIAL HARASSMENT OR RACIAL DISCRIMINATION IN
                 VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

          21.   Mr. Ricks realleges and incorporates herein the allegations contained in Paragraphs

1 – 20.

          22.   Defendant’s actions alleged herein constitute harassment or discrimination on the

basis of race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.

          23.   Mr. Ricks’ race was a motivating factor in Defendant’s treatment of him.

          24.   Defendant’s actions on the basis of Mr. Ricks’ race were willful and knowingly

committed.

          25.   As a direct and proximate result of Defendant’s adverse treatment of Mr. Ricks in

violation of the Title VII of the Civil Rights Act of 1964, Mr. Ricks was injured and suffered

damages.

          26.   Mr. Ricks has sustained a loss of back pay, benefits, incidental expenses, and front

pay.



                                                 4
   Case 5:19-cv-00039-TBR Document 1 Filed 03/10/19 Page 5 of 6 PageID #: 5




          27.   Defendant engaged in the discriminatory practices alleged in the first cause of

action with malice and/or with reckless indifference to Mr. Ricks’ federally protected rights,

making Defendant liable for compensatory and punitive damages pursuant to 42 U.S.C. §§

1981a(a) & (b).

                                             COUNT II

                 RACIAL HARASSMENT OR RACIAL DISCRIMINATION
                IN VIOLATION OF THE KENTUCKY CIVIL RIGHTS ACT

          28.   Mr. Ricks realleges and incorporates herein the allegations contained in Paragraphs

1 – 27.

          29.   Defendant’s conduct constitutes illegal racial harassment or racial discrimination

in violation of the Kentucky Civil Rights Act, Ky. Rev. Stat. § 344.010 et seq.

          30.   As a result of Defendant’s conduct, Mr. Ricks suffered damages.

                                     PRAYER FOR RELIEF

          WHEREFORE, Mr. Ricks respectfully prays as follows:

          1.    That Defendant be served and required to answer within the time prescribed by

law;

          2.    That a jury of eight try this cause;

          3.    That, upon the trial of this matter, Mr. Ricks be awarded judgment for damages of

the lost compensation he has suffered from the date of Defendant’s unlawful actions in an amount

to be proven at trial;

          4.    That the Court issue an award of front pay in an amount to be proven at trial in lieu

of reinstatement because the actions described herein and the circumstances surrounding the place

of employment have made reinstatement impossible;




                                                   5
   Case 5:19-cv-00039-TBR Document 1 Filed 03/10/19 Page 6 of 6 PageID #: 6




       5.      That Mr. Ricks be awarded additional compensatory damages, including, but not

limited to, damages for emotional distress, pain and suffering, embarrassment, and humiliation, in

an amount to be proven at trial;

       6.      That Defendant be ordered to pay punitive damages pursuant to Count I in an

amount to be determined at trial;

       7.      That costs and attorneys’ fees be assessed against Defendant pursuant to 42 U.S.C.

§ 2000e-5(k) and Ky. Rev. Stat. § 344.450;

       8.      That costs and discretionary costs be taxed against Defendant;

       9.      That pre-Judgment and post-Judgment interest be assessed against Defendant, as

provided by law;

       10.     That such other remedies as shall be necessary and proper to eliminate all violations

complained of herein be awarded as provided by law; and

       11.     For such other and further relief as the Court may find appropriate.

                                                     Respectfully Submitted,

                                                     _s/ D. Wes Sullenger________________
                                                     D. Wes Sullenger, KY BAR # 91861
                                                                       TN BPR # 021714


                                                     Boehl, Stopher, & Graves, LLP
                                                     410 Broadway
                                                     Paducah, KY 42001
                                                     Voice: (270) 442-4369
                                                     Fax: (270) 442-4689

                                                     wsullenger@bsgpad.com

                                                     Attorney for the Plaintiff,
                                                     Javid Ricks




                                                 6
